Citation Nr: 0513168	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare System and Regional 
Office
 in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for left Achilles 
tendon rupture, claimed as secondary to service-connected 
post-traumatic arthritis of the right knee.

2.  Entitlement to service connection for left ankle pain, 
claimed as secondary to service-connected post-traumatic 
arthritis of the right knee.

3.  Entitlement to service connection for left knee pain, 
claimed as secondary to service-connected post-traumatic 
arthritis of the right knee.

4.  Entitlement to service connection for left hip pain, 
claimed as secondary to service-connected post-traumatic 
arthritis of the right knee.

5.  Entitlement to service connection for multiple levels of 
degeneration throughout the spine, claimed as secondary to 
service-connected post-traumatic arthritis of the right knee 
(previously claimed as service connection for low back pain 
to include the lumbar and thoracic spine as secondary to 
service-connected post-traumatic arthritis of the right 
knee).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active military service from November 1956 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Healthcare System and Regional Office (HS&RO) of the 
Department of Veterans Affairs (VA) in Ft. Harrison, Montana.  
The HS&RO denied the veteran's claims for service connection 
for left Achilles tendon rupture, left knee pain, left ankle 
pain, left hip pain, and low back pain of the lumbar and 
thoracic spine, all claimed as secondary to service-connected 
post-traumatic arthritis of the right knee.

The veteran provided testimony before the undersigned 
Veterans Law Judge via a videoconference hearing in September 
2003.  A transcript of the hearing has been associated with 
the claims file.

The Board remanded the claim in March 2004 for additional 
development.  In October 2004, the HS&RO issued a statement 
of the case (SOC) on the issues of entitlement to service 
connection for left Achilles tendon rupture and for left 
ankle pain, wherein the denial was continued.  The veteran 
subsequently perfected his appeal on those issues.  Also in 
October 2004, the HS&RO issued a supplemental statement of 
the case (SSOC) on the issues of entitlement to service 
connection for left knee pain, left hip pain, and low back 
pain, wherein the denial was continued.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
show that residuals of a left Achilles tendon rupture are 
linked to service on any basis, to include secondary service 
connection.

2.  No medical evidence has been received that renders 
plausible the existence of an underlying impairment or 
disability capable of causing the pain of the left ankle, 
left knee, and/or left hip on any basis for which service 
connection is claimed, to include secondary service 
connection. 

3.  There is no competent medical evidence of record relating 
the veteran's etiology of multiple levels of degeneration 
throughout the spine to any disease or injury which occurred 
during active military service on any basis, to include 
secondary service connection.

4.  The competent and probative evidence of record shows that 
the veteran's service-connected right knee disorder more 
likely than not contributed to the back pain due to the 
multiple levels of degeneration throughout the spine.  


CONCLUSIONS OF LAW

1.  Residuals of a left Achilles tendon rupture were not 
incurred in or aggravated by active military service, nor is 
such a disorder due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 1131, 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2004).

2.  Pain of the left ankle, of the left knee, and/or of the 
left hip was not incurred in or aggravated by active military 
service, nor is any such disorder due to, or the result of, a 
service-connected disability.  38 U.S.C.A. § 1131, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2004).

3.  Multiple levels of degeneration throughout the spine are 
aggravated by the veteran's service-connected post-traumatic 
arthritis of the right knee.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in November 2000.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  Although 
prior decisions had denied the claim as not well grounded, 
after the passage of the VCAA, in an August 2001 rating 
decision the HS&RO decided the case on the merits.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In letters dated in December 2000 and April 2004, the HS&RO 
informed the appellant of the VCAA and its effect on his 
claim.  In addition, the appellant was advised, by virtue of 
a detailed December 2002 statement of the case (SOC) and a 
supplemental statement of the case (SSOC) dated in October 
2004 on the issues of entitlement to service connection for 
left knee pain, left hip pain, and multiple levels of 
degeneration involving the back, and by an October 2004 SOC 
on the issues of entitlement to service connection for left 
Achilles tendon rupture and for left ankle pain, all issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The appellant responded to the HS&RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the December 2002 SOC 
and the October 2004 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board notes that the 
Social Security Administration (SSA) records on file consist 
of his application and list of medical doctors but not the 
underlying medical records on which the decision was based.  
However, the veteran was found disabled by SSA beginning in 
October 1998 for right knee osteoarthritis as a primary 
diagnosis and essential hypertension as a secondary 
diagnosis.  Neither of those disabilities is at issue here, 
and records pertaining to those disabilities would not be 
probative as to the appeal at hand.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  The Court of Appeals 
for Veterans Claims has clarified that service connection 
shall also be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a non-
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists; and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Id.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  See Black 
v. Brown, 10 Vet. App. 279 (1997).

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, supra, 7 Vet. App. at 448.

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

III.  Factual background

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of left lower extremity 
disorders or a back disorder.  At an examination in October 
1959 for release to inactive duty, the clinical evaluation 
was normal for the lower extremities and spine.  

The veteran filed a claim for bilateral knee condition in 
November 1999, and medical evidence submitted included a 
private medical X-ray in August 1994 which showed the left 
knee to be intact with good alignment, maintenance of joint 
space, and good congruity.  At an examination scheduled in 
December 1999 in connection with the claim, the examiner 
noted that, although the examination request was for 
bilateral knee condition, the veteran stated that he was 
claiming a right knee problem only.  In a June 2000 rating 
decision, the HS&RO denied entitlement to a left knee 
condition, on the basis that a well-grounded claim had not 
been submitted.  

In July 2000, R.C.O., D.C., wrote that the veteran had been 
treated in his office since November 1998.  There had been a 
gradual and progressive degeneration of the veteran's right 
knee, which affected his gait and caused him to limp.  Dr. 
R.C.O. felt the altered gait contributed to the veteran's low 
back pain and left knee pain.  Dr. R.C.O. wrote, in pertinent 
part, that if the knee continued to progress, it could cause 
a chronic low back problem and might initiate degeneration in 
the left knee.  

The veteran requested that a Dr. R.D.I. provide medical 
information, which was done by the physician annotating the 
veteran's letter dated in July 2000.  Dr. R.D.I. wrote that 
the veteran was treated for a torn Achilles tendon on his 
left leg in August 1997 and January 1998.  He had no history 
concerning a right knee disability.  In response to a 
suggested possibility by the veteran that the torn left 
Achilles tendon in 1997 was the result of his favoring his 
right leg, Dr. R.D.I. noted, "I would expect ? stress to the 
R knee as a result of injury to the L Achilles tendon and the 
normal [illegible]".  Dr. R.D.I. wrote that post recovery 
for Achilles tendon tears demands continued life-long 
stretching programs. 

A July 2000 letter from Dr. R.N.T, Jr., mainly addressed a 
right knee disorder.  He did refer to the veteran providing a 
history of a left Achilles tendon tear, which the veteran 
believed was probably related to the fact that he tended to 
favor his right knee joint due to ongoing pain and discomfort 
in his right knee.  

In an October 2000 rating decision the HS&RO denied 
entitlement to service connection for a left Achilles tendon, 
left knee, and low back condition, all secondary to the 
service-connected disability of post-traumatic arthritis of 
the right knee, status post medial menisectomy, indicating 
that a well-grounded claim had not been submitted.  

The veteran submitted another claim with additional medical 
evidence in November 2000.  A September 2000 report by a 
Disability Examiner for the Social Security Administration 
(SSA) after an examination in August 2000 noted that the 
veteran had been a truck driver who had not worked for three 
years due to pain in his right knee, left ankle, neck, 
shoulders, and low back following a motor vehicle accident in 
October 1998.  The veteran reported that he had torn his left 
Achilles tendon playing softball in 1984.  He was told it was 
a partial tear and was treated conservatively.  He felt that 
it never healed really well.  In 1997, while picking up a 
bale of hay, he again partially tore it.  He was treated with 
a cast for three weeks, followed by physiotherapy.  He felt 
that his heel was weak, and reported that his calf knotted up 
at times.  Clinical findings included that the veteran walked 
with a limp and had no problems walking on his heels and 
toes.  He had a partial tear of his left Achilles with slight 
deformity as a result; his strength, sensation, and reflexes 
were normal.  

An October 2000 letter from Dr. F.W.H., who had performed 
surgery on the veteran's right knee in 1994, indicates that 
the veteran had favored his right knee since that time.  Dr. 
F.W.H. wrote that apparently in 1981 or 1982 the veteran had 
ruptured his left Achilles tendon and again re-ruptured the 
Achilles in 1997.  The veteran felt that the stress on the 
left leg was secondary to favoring of his right knee and Dr 
F.W.H. concurred that that was a reasonable assumption.  

In October 2000 Dr. R.D.I., after review of a letter from the 
veteran, replied stating that, considering the veteran's 
severely degenerated right knee with surgery in 1957, this 
certainly would shift his whole activity level to the left 
side and "may precipitate any increased problems in the left 
hip joint, left knee, left ankle."  This would also create 
problems with muscles and tendons, chief of which would be 
the Achilles tendon of the ankle.  He suspected that the 
overuse on the left leg resulted in a tightening-type problem 
of the Achilles tendon which then resulted in a stretch 
injury or a tear of the tendon when undue stress was placed 
across the joint area.  Other problems that could result from 
overactivity as a result of shifting weight from one 
extremity to another would be increased degeneration of the 
left knee joint and/or left hip.  Also, problems with the 
lumbar spine were seen and Dr. R.D.I. noted that, with aging, 
a tendency to shift weight produced inappropriate increased 
mechanical stresses across the low back.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in January 2001.  He reported the history of his 
medical conditions and described his symptoms.  The clinical 
findings were recorded.  The examiner, a nurse practitioner, 
noted that the right leg measured 2 cm shorter than the left 
leg due to varus deformity of the right knee.  The assessment 
was that the veteran likely had chronic low back pain as well 
as chronic left knee and hip pain as a result of the leg 
height difference from the right knee deformity/condition.  
The examiner could not correlate the Achilles rupture history 
and sequelae to this problem.  The examiner noted that X-rays 
were pending and might reveal degenerative joint disease 
which might be attributable to effects of right knee 
condition on left lower body.   

X-rays of the left knee and left ankle in January 2001 found 
no evidence of fracture, dislocation, or significant 
degenerative change.  The impressions were a normal left knee 
and a normal left ankle.  An X-ray of the left hip found no 
evidence of bone, joint, or soft tissue abnormality.  The 
impression was a normal left hip.  An X-ray of the 
lumbosacral spine showed an unremarkable examination of the 
lumbar spine.

After review of the X-ray report, the examiner provided an 
addendum stating that X-rays of the left knee, left hip, and 
left ankle were all reported as normal.  It was noted that 
the X-ray of the lumbosacral spine showed small anterior 
osteophytes (DJD) of the lower thoracic spine.  The examiner 
wrote:  "I cannot say whether it is likely the DJD of lower 
thoracic spine was caused by the SC right knee condition, it 
is possible."

In November 2002 the veteran again underwent a VA 
compensation examination.  In an addendum dated that same 
month, the examiner, a certified family nurse practitioner, 
noted that she had discussed the veteran's claim with a 
doctor in orthopedics.  She noted that the veteran had 
undergone both low back and thoracic X-rays, which showed 
multiple levels of degeneration throughout the spine, which 
she felt was "age related" but likely aggravated by 
altered/uneven gait.  She further noted that the spinal 
condition was not caused by the service-connected right knee 
disability.  In addition, the bilateral hips showed no 
degeneration or deformity.  Hip pain was said to likely be 
referred pain from the back.  Further, the left 
Achilles/calcaneus pain (described as ruptures) was not due 
to the right knee.  The X-ray report was negative for 
abnormality of the calcaneus.  

In April 2003, the veteran was seen as an outpatient at a VA 
surgical orthopedic clinic for his right knee and possible 
total knee replacement.  The diagnoses were osteoarthritis of 
the right knee and old healed Achilles tendon rupture with 
resulting atrophy and weakness of the left calf.  In response 
to the veteran's question as to whether the tendon rupture 
could be related to the knee disorder, the physician stated 
that it was very possible that the limp and contracture 
altered the gait enough to put a strain on the left leg so 
that it took little trauma to produce the rupture.  

In September 2003 the veteran testified as to the symptoms of 
his claimed disabilities and his service-connected right knee 
disability, the effect on his life, and the relationship to 
his service-connected right knee disorder.  He testified that 
in several days he would be seen about a total right knee 
replacement.

The veteran was seen at Orthopedic Surgeons in September 2003 
for increasing difficulties with his right knee and 
consideration of a total knee replacement.  A report by a 
certified physician's assistant included the veteran's past 
medical history.  Clinical findings were recorded.  The 
assessment noted a history of Achilles tendon rupture times 
two and chronic back pain, both which had been contributed to 
by the leg length difference in the right lower extremity as 
compared to the left, thus making it more likely that he 
could have low back problems and increased demands on the 
left lower extremity.  

The veteran was also seen by Dr. J.M.E., who wrote that the 
veteran had developed severe medial compartment degenerative 
changes of the right knee over time that had contributed to 
some other problems, including difficulty with his back and 
Achilles tendon on the opposite side.  The physician thought 
that the veteran's compensatory activities over time 
"certainly can be a significant cause for back and opposite 
leg related difficulties".  Dr. J.M.E. further noted that it 
is now known that complete meniscectomy does typically result 
in progressively disabling degenerative changes as a 
consequence of that surgery, and so the fact that the veteran 
had a meniscectomy in the service, which was a total 
meniscectomy, would certainly support a conclusion that it 
had contributed to his post-traumatic arthritis, and now more 
recently to back problems and opposite-leg Achilles tendon 
problems.

Social Security Administration records show that the veteran 
was found disabled beginning in October 1998, for right knee 
osteoarthritis as a primary diagnosis and essential 
hypertension as a secondary diagnosis.  

The veteran decided to proceed with surgical intervention and 
underwent a right total knee arthroplasty in December 2003.  
In May 2004, the veteran wrote that he did not have anything 
else to submit.  

On VA examination in June 2004, the examiner recorded the 
veteran's history and symptoms.  It was noted that the 
veteran was injured in a rear-end automobile accident 5 to 6 
years before, and had pain in the back afterwards, but that 
had no effect on his other back pains.  The clinical findings 
were recorded.  The examiner noted that the veteran had a 
service-connected injury to the right knee but did not feel 
that the Achilles tendon rupture was related to or was a 
result of the knee condition.  The excess stress placed on 
the left Achilles tendon would not tend to weaken it, but 
would be expected to strengthen it.  He noted that he 
disagreed with Dr. H. and Dr. I.  He opined that rupture in 
older patients was usually a result of degenerative changes 
in the tendon itself, and the fact that it took almost no 
trauma to bring on this rupture was further evidence that the 
tendon was abnormal.  He stated that this type of weakness 
was not brought on by limping or increased stress.  

The VA examiner further opined that the chronic limping and 
the short leg could have contributed to the low back and mid 
back pain but it was very unlikely that the leg disorder had 
caused it.  He found that the condition was typical 
degenerative disease associated with aging and working with 
heavy equipment and repeated lifting.  The examiner opined 
that the condition as found at the examination was 20 percent 
due to the service-connected condition of the right knee and 
80 percent due to normal aging and use.  He stated that 
"[t]he relationship is more likely than not" and noted that 
his opinion was between the other opinions contained in the 
claims file.  He based his opinion upon the history of 
significant limp, the X-ray findings, and minimal changes on 
examination.  

He further stated that there was no evidence of disease in 
the hips, left knee, or left ankle, and therefore there was 
no disability associated with these areas.

IV.  Analysis

A.  General considerations

The veteran is seeking service connection for left lower 
extremity disorders as secondary to the service-connected 
right knee disability.  Essentially, he contends that, 
because he favors his service-connected right knee, he has 
placed excessive stress upon his left lower extremity and 
back.  

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310.  In 
the context of claims for secondary service connection, there 
must be medical evidence showing an etiologic relationship 
between the service-connected disability on the one hand and 
the condition said to be proximately due to the service-
connected disability on the other.  Buckley v. West, 12 Vet. 
App. 76, 84 (1998).  As noted above, secondary service 
connection may also be warranted for a non-service-connected 
disability, in whole or in part, when that disability is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard 
to a claim for secondary service connection, the record must 
contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

The record contains varying medical opinions as to the 
etiology of the veteran's left lower extremity disorders and 
back disorder.  While the findings of a medical professional 
are medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept any particular opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  It is the responsibility 
of the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  But, we are mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans v. 
West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

B.  Left Achilles tendon rupture

Having reviewed the entire record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for left Achilles tendon rupture.  The evidence of 
record does not show, nor does the veteran contend, that he 
suffered a left Achilles tendon rupture in service.  The 
veteran claims that the left Achilles tendon rupture is 
secondary to service-connected post-traumatic arthritis of 
the right knee.  

While the veteran may sincerely believe that a left Achilles 
tendon rupture is related to his service-connected right knee 
disability, he has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
a causal relationship between his left Achilles tendon 
rupture and his active military service or a service-
connected disability.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert. denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran reported that he first partially tore his left 
Achilles tendon playing softball in 1984, and then re-
ruptured it in 1997 while picking up a bale of hay.  He 
contends that, due to his service-connected right knee 
disability, he put more stress on his left leg, and this 
resulted in the Achilles tendon tears.  He stated this belief 
to Dr. F.W.H. who concurred that this was a reasonable 
assumption.  Weight of a medical opinion, however, is 
diminished where the basis for the opinion is not stated.  
See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 
5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The Board may not ignore the opinion of a 
physician, but may, where appropriate, discount the 
credibility of that physician's statement.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994); Wood, supra.  The Board 
must assess the weight and credibility to be given to the 
evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The Board accords little weight to the opinion of Dr. F.W.H., 
as he only concurred with the veteran's assumption, and 
provided no basis for his opinion.

When the veteran first suggested the possibility of the 
service-connected right knee condition being the cause of the 
left Achilles tendon rupture to Dr. R.D.I., the physician did 
not address that possibility but noted that increased stress 
would occur to the right knee as a result of the Achilles 
tendon rupture.  Dr. R.D.I. later wrote that the shift of 
activity to the left side "may" create problems with the 
Achilles tendon of the ankle.  Dr. R.D.I. suspected that 
overuse on the left leg resulted in an Achilles tendon 
problem which then tore when undue stress was placed on the 
joint area.  When the veteran was seen at a VA surgical 
orthopedic clinic in April 2003, the physician stated that it 
was very possible that the limp and contracture altered the 
gait enough to strain the left leg so that it took little 
trauma to produce the rupture.  A private physician, Dr. 
J.M.E., in September 2003 thought that the veteran's 
compensatory activities over time "certainly can be a 
significant cause" for opposite leg related difficulties to 
include Achilles tendon.

The use of the words "possible", "may" or "can be", as 
in this case, makes a doctor's opinion speculative in nature.  
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative).  Therefore, the Board finds Dr. R.D.I.'s and 
Dr. J.M.E.'s opinions that the veteran's current Achilles 
tendon symptoms were related to the service-connected right 
knee disorder to be of low probative value.  

The Board affords greater weight to the VA examination 
reports and medical opinions.  The January 2001 VA examiner 
reviewed the record, examined the veteran, and opined that 
she could not correlate the Achilles rupture history and 
sequelae to the right knee disorder.  The VA examiner in June 
2004 reviewed the entire record, included in his discussion 
the prior medical opinions, and concluded that the Achilles 
tendon rupture was not related to, nor was a result of, the 
right knee condition.  Moreover, he provided a basis for his 
medical opinion.  

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding of a 
current left Achilles tendon disability as a result of an 
injury or illness in service or a service-connected 
disability.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

C.  Left ankle pain, left knee pain, and left hip pain

The veteran contends that these disorders are secondary to 
service-connected post-traumatic arthritis of the right knee.  
After review of the record, the Board finds that the evidence 
of record demonstrates that the veteran has no current 
diagnosis of a disability of the left hip, left knee, or left 
ankle.


The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); (holding that the interpretation by the 
Secretary and Court of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

A veteran's statements as to subjective symptomatology, 
without medical evidence of an underlying impairment capable 
of causing the symptom alleged, generally cannot constitute 
plausible evidence of the existence of a current disability 
for VA service connection purposes. 

Dr. R.D.I. wrote that, due to the veteran's right knee 
disorder, his whole activity level would shift to the left 
side and "may" precipitate any increased problems in the 
left hip joint, left knee, and left ankle.  He also stated 
that other problems that could result would be increased 
degeneration of the left knee joint and/or left hip.  Dr. 
J.M.E. also wrote in September 2003 that the veteran's 
compensatory activities over time certainly "can be" a 
significant cause for opposite leg related difficulties.  

The Board finds these statements to be of low probative 
value.  First, these statements do not include clinical data 
showing a left hip, left knee, or left ankle disorder.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Second, as discussed above, the 
use of the word "may" by Dr. R.D.I. and "can be" by Dr. 
J.M.E. makes these opinions speculative in nature.  See 
Bostain at 127-128. 

The Board notes that a VA examiner in January 2001 assessed 
that the veteran likely had chronic left knee and hip pain as 
a result of the leg height difference from the service-
connected right knee condition.  The examiner also noted that 
pending X-rays might reveal degenerative joint disease which 
might be attributable to the right knee condition.  However, 
X-rays of the left knee, left hip, and left ankle were all 
reported as normal.  In November 2002, a VA examiner noted 
that X-rays of the left hip showed no degeneration or 
deformity.  The hip pain was likely referred pain from the 
back.  

The June 2004 VA examiner, after examination of the veteran 
and review of the claims file, stated that there was no 
evidence of disease in the hips, left knee, or left ankle, 
and therefore there was no disability associated with these 
areas.  

The veteran is certainly capable of providing evidence of 
symptomatology, but, as noted above, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  While the 
veteran may sincerely believe that he has current left ankle 
pain, left knee pain, and left hip pain attributable to his 
service-connected right knee disorder, laypersons are not 
considered competent to offer medical opinions or diagnoses.  
See Routen, Espiritu, supra.  The documentary record is of 
greater probative value.  The medical evidence shows no 
current diagnosis of a left ankle, left knee, or left hip 
disability, which is a basic requirement under the law for 
granting service connection.

Without medical evidence of an underlying impairment capable 
of causing the symptom alleged, plausible evidence of the 
existence of a current disability for VA service connection 
purposes is not shown.  The evidence does not show left hip 
pain, left knee pain, or left ankle pain recognizable as a 
disability that might have resulted from an injury or disease 
in service or from a service-connected disability.  38 
U.S.C.A. § 1110.  In addition, there is no competent medical 
evidence of a current diagnosis of a left hip disorder, left 
knee disorder, or left ankle disorder.  In the absence of 
proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for left hip pain, left 
knee pain, or left ankle pain.  There is no competent medical 
evidence that the appellant currently has a left hip 
disorder, left knee disorder, or left ankle disorder which 
has been linked to service or to a service-connected 
disability.  No probative, competent medical evidence exists 
of a relationship between any currently claimed left hip 
disorder, left knee disorder, or left ankle disorder and any 
alleged continuity of symptomatology.  Savage, supra.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for left hip 
pain, left knee pain, and left ankle pain is denied.

D.  Multiple levels of degeneration throughout the spine

As discussed above, establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  The Court has held that when 
aggravation of a veteran's non-service-connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, supra, at 448.

Evidence of record shows that Dr. R.D.I. wrote in October 
2000 that the veteran had problems with the lumbar spine and 
noted that, with aging, the shifting of weight from one leg 
to the other produced inappropriate increased mechanical 
stresses across the low back.  A VA examiner in January 2001 
assessed that the veteran likely had chronic low back pain as 
a result of the leg height difference from the right knee 
condition.  The examiner noted, after review of the X-ray, 
that there were small anterior osteophytes (DJD) of the lower 
thoracic spine, and could not say whether it was likely the 
DJD of the lower thoracic spine was caused by the service-
connected right knee condition, but thought it was possible.  
As discussed above, a medical opinion using the word 
"possible" makes the opinion speculative in nature, and of 
low probative value.  

A VA examiner in November 2002 discussed the case with a 
doctor in orthopedics and noted that X-rays of the lower back 
and thoracic spine showed multiple levels of degeneration 
throughout the spine.  She felt these were age related but 
likely aggravated by the veteran's altered/uneven gait.  The 
examiner opined that the spinal condition was not caused by 
the service-connected right knee disability.  

When the veteran was seen in September 2003 at a private 
medical group, an opinion by a physician's assistant noted 
that the leg length difference in the right lower extremity 
as compared to the left made it more likely that the veteran 
could have low back problems.  The assessment was a history 
of chronic back pain.  The physician thought that the 
veteran's compensatory activities over time could be a 
significant cause for back related difficulties.  These 
statements do not include clinical data showing a back 
disorder and therefore, are of low probative value.  

The Board finds the report of the June 2004 VA examiner of 
greater probative value.  Although the June 2004 VA examiner 
opined that it was very unlikely that the chronic limping and 
the short leg had caused the low back and mid back pain, he 
further opined that it could have contributed to the back 
pain.  He found that the condition was typical degenerative 
disease associated with aging and working with heavy 
equipment and repeated lifting.  However, the examiner opined 
that the condition as found at the examination was 20 percent 
due to his service-connected condition of the right knee and 
80 percent due to normal aging and use.  He stated that 
"[t]he relationship is more likely than not" and set forth 
the basis for his opinion, namely, the history of significant 
limp, the X-ray findings, and minimal changes on examination.  
Accordingly, as the examiner opined that there was more than 
a 50 percent probability that there was a relationship 
between the veteran's current symptoms of low back 
degenerative disease and his service-connected right knee 
disability, the Board finds that entitlement to service-
connection for multiple levels of degeneration throughout the 
spine on an incremental basis as secondary to a service-
connected right knee disorder is warranted.  See Allen v. 
Brown, supra, 7 Vet. App. at 448.

It will be necessary for the HS&RO to determine, from the 
medical examinations and opinions of record, the extent to 
which the aggravation of the veteran's otherwise non-service-
connected spinal disability by his service-connected knee 
disorder is compensable for purposes of disability 
compensation.


ORDER

Entitlement to service connection for left Achilles tendon 
rupture, left ankle pain, left knee pain, and left hip pain 
is denied.

Entitlement to service connection for multiple levels of 
degeneration throughout the spine on an incremental basis 
secondary to service-connected post-traumatic arthritis of 
the right knee is granted. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


